      Case 7:16-cv-09344-PMH-JCM Document 21 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS VANEGAS,
                           Plaintiff,                         ORDER

                    -against-                                 16-CV-09344 (PMH)
COMMISSIONER OF SOCIAL SECURITY,
                           Defendant.


PHILIP M. HALPERN, United States District Judge:

       On January 29, 2021, the Court directed the parties to “file a joint letter advising on the

status of this matter by February 12, 2021.” (Doc. 18). The Court also directed the Commissioner

to “serve a copy of this Order on Plaintiff and file proof of service on the docket before 5:00 p.m.

on February 1, 2021.” (Id.). The Commissioner did not comply with the Court’s directive.

       On February 12, 2021, the Commissioner “request[ed] a two-week extension of time to

confer with the plaintiff as to the resolution of this action . . . .” (Doc. 19). The Commissioner

sought this extension because counsel had “not yet been able to reach the plaintiff, who is

appearing pro se in this action . . . .” (Id.). The Commissioner noted that although the matter was

remanded, the assigned administrative law judge issued an Order of Dismissal on January 11, 2018

that dismissed Plaintiff’s request for a hearing after neither Plaintiff nor his counsel appeared for

a scheduled hearing. (Id.). The Court granted the Commissioner’s request on February 16, 2021,

extended the time to file a status letter to February 26, 2021, and directed the Clerk of the Court to

mail a copy of the Order to Plaintiff. (Doc. 20).

       The deadline to file a status letter expired over a week ago, and neither party has

communicated with the Court in any way. Moreover, the copy of the Order mailed to Plaintiff by
      Case 7:16-cv-09344-PMH-JCM Document 21 Filed 03/08/21 Page 2 of 2




the Clerk of the Court was returned “for the following reason(s): Return To Sender Not Deliverable

As Addressed Unable Forward.” (Mar. 1, 2021 Entry).

         The Commissioner is directed to file a letter advising on the status of this matter before

5:00 p.m. on March 9, 2021. The Clerk of the Court is respectfully directed to mail a copy of this

Order, the Court’s February 16, 2021 Order (Doc. 20), and the Court’s January 29, 2021 Order

(Doc. 18) to Plaintiff.



Dated:     White Plains, New York
           March 8, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 2
